                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                 EASTERN DIVISION



CALVIN ELLISON,                                   )
                                                  )
       Petitioner,                                )
                                                  )
v.                                                )              Case No. 1:18-cv-01001-STA-jay
                                                  )
HILTON HALL, JR.,                                 )
                                                  )
       Respondent.                                )



                  ORDER DIRECTING CLERK TO MODIFY RESPONDENT
                                     AND
                     DENYING MOTION TO EXPAND THE RECORD


       On April 18, 2018, Respondent Hilton Hall, Jr. filed the state court record from Petitioner

Calvin Ellison’s criminal and post-conviction proceedings. 1 (ECF No. 15). Nearly nine months

later, after briefing had been completed, Petitioner filed a motion to expand the state court record.

(ECF No. 18.) He requests that the Court direct Respondent to “file a copy of the Sentencing

Hearing Transcript[],” insisting that the “Court may be aided by this [t]ranscript” in ruling on his

claim “concern[ing] his sentence.” (Id.) For the following reasons, the motion is DENIED.

        In Claim 4(d) of his Petition, Ellison asserts that counsel rendered ineffective assistance

by failing to investigate and challenge the imposition of consecutive sentences relating to his

convictions for aggravated assault and employing a firearm during the commission of a dangerous

felony. (ECF No. 1 at 10; ECF No. 1-1 at 7-8.) He unsuccessfully raised the claim before the

Tennessee Court of Criminal Appeals (“TCCA”). See Ellison v. State, No. W2016-01784-CCA-


       1
         The Clerk is DIRECTED to substitute Hilton Hall Jr. for Shawn Phillips as Respondent.
See Fed. R. Civ. P. 25(d).
                                                 1
R3-PC, 2017 WL 2472374, at *6 (Tenn. Crim. Ap. June 7, 2017), perm app. denied (Tenn. Oct.

6, 2017).

       In rejecting the claim, the TCCA held that counsel and the trial court were mistaken that

consecutive sentencing was mandatory under Tennessee law in the circumstances of Ellison’s case.

Id. The appellate court found, however, that Ellison did not establish that he was prejudiced by

counsel’s error. Id. Because Petitioner did not provide a transcript of the sentencing hearing, the

court reasoned, it could not “say with certainty that the trial court would not have elected to impose

consecutive sentencing based upon one of the permissive grounds contained in [Tennessee] Code

section § 40-35-115,” especially in light of the defendant’s “extensive criminal history.” Id.

       Rule 7 of the Rules Governing Section 2254 Cases in the United States District Courts

(“Habeas Rules”) provides that a district court may, in its discretion, “direct the parties to expand

the record by submitting additional materials relating to the petition.” Habeas Rule 7(a). “The

materials that may be required include letters predating the filing of the petition, documents, [and]

exhibits ” Habeas Rule 7(b).

       A court’s discretion under Rule 7 to order an expansion of the record is circumscribed,

however, where a claim has been adjudicated on the merits. In that instance, “review under [28

U.S.C.] § 2254(d)(1) is limited to the record that was before the state court that adjudicated the

claim.” Cullen v. Pinholster, 563 U.S. 170, 181 (2011). The Supreme Court in Pinholster

observed that “[i]t would be strange to ask federal courts to analyze whether a state court’s

adjudication resulted in a decision that unreasonably applied federal law to facts not before the

state court.” Id. at 182-83.




                                                  2
       Ellison’s ineffective assistance claim regarding his consecutive sentences was adjudicated

on the merits in the Tennessee Court of Criminal Appeals. This Court’s review of the TCCA’s

decision under the deferential review standards of 28 U.S.C. § 2254(d) is therefore limited to the

record that was before that court. As noted, the transcript of Ellison’s sentencing hearing was

never submitted to the TCCA. This Court therefore may not consider the transcript in ruling on

Claim 4(d). Because an expansion of the record to include the document would serve no purpose,

the motion is DENIED.

       IT IS SO ORDERED.


                                             s/ S. Thomas Anderson
                                             S. THOMAS ANDERSON
                                             CHIEF UNITED STATES DISTRICT JUDGE

                                             Date: April 25, 2019




                                                3
